COURT OF 
APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 
2-05-084-CV
 
  
MCCLAIRY 
JACKSON                                                            APPELLANT
   
V.
   
DARLENE 
MERKLIN, WARDEN D.                                             APPELLEES
HORTON, 
PAMELA G. FRENCH,
GRIEVANCE 
INVESTIGATOR 212,
GRIEVANCE 
INVESTIGATOR 258,
AND 
D. FONDEREN
 
  
----------
 
FROM 
THE 89TH DISTRICT COURT OF WICHITA COUNTY
 
----------
 
MEMORANDUM OPINION1 AND JUDGMENT
------------
        On 
February 28, 2005 and April 1, 2005, we notified appellant, in accordance with 
rule of appellate procedure 42.3(c), that we would dismiss this appeal unless 
the $125 filing fee was paid.  Tex. R. App. P. 42.3(c).  Appellant 
has not paid the $125 filing fee.  See Tex. R. App. P. 5, 12.1(b).
        Because 
appellant has failed to comply with a requirement of the Texas Rules of 
Appellate Procedure and the Texas Supreme Court's order of July 21, 1998,2 we dismiss the appeal.  See Tex. R. App. P. 42.3(c), 43.2(f).
        Appellant 
shall pay all costs of this appeal, for which let execution issue.  See
Tex. R. App. P. 5.
   
    
                                                                  PER 
CURIAM
  
 
 
PANEL 
D: WALKER, J.; CAYCE, C.J.; and MCCOY, J.
 
DELIVERED: 
April 28, 2005


NOTES
1.  
See Tex. R. App. P. 47.4.
2.  
July 21, 1998 “Order Regarding Fees Charged in Civil Cases in the Supreme 
Court and the Courts of Appeals,” 971-972 S.W.2d (Tex. Cases) XXXVIII (1998).